Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Grammatical error in lines 17-18: “the external water source enters the water inlet chamber through the water inlet”. The suggested change is: “the external water enters the water inlet chamber through the water inlet”. Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  Grammatical error in lines 18-19: “the external water source enters the water inlet chamber through the water inlet”. The suggested change is: “the external water enters the water inlet chamber through the water inlet”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high-pressure” in claims 1-20 is a relative term which renders the claim indefinite. The term “high-pressure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what range of pressures is being claimed.
Claim 1 recites the limitation: “a water outlet” in line 11. It is unclear whether or not this is in reference to the “a water outlet of the pump” of line 9. For examination purposes it has been assumed that the limitation of line 11 refers to that of line 9.
Claim 11 recites the limitation: “a water outlet” in line 11. It is unclear whether or not this is in reference to the “a water outlet of the pump” of line 9. For examination purposes it has been assumed that the limitation of line 11 refers to that of line 9.
Claim 20 recites the limitation: “a water outlet” in line 12. It is unclear whether or not this is in reference to the “a water outlet of the pump” of line 10. For examination purposes it has been assumed that the limitation of line 1 refers to that of line 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 10-15, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al. (US20110198413).
Regarding claims 1-3, 11-12, 17 and 20, Thompson et al. teaches a handheld high-pressure cleaning machine (see abstract) powered by direct current (see paragraphs [0036], [0043]), and connectable to an external water source using a water pipe 48, wherein the handheld high-pressure cleaning machine comprises a spray gun comprising: a housing 12, wherein a motor 54, a transmission mechanism 56, 58 connected to the motor 54, and a pump 18 driven by the transmission mechanism 56, 58 and the motor 54 are provided in the housing 12 (reads on claim 2); an obliquely arranged handle 34 (reads on claim 17) having a front end and a rear end with the front end of the handle 34 formed on the housing 12; wherein the pump 18, the transmission mechanism 56, 58, the motor 54 and the front end of the handle 34 are sequentially arranged along a longitudinal direction of the nozzle 14 (reads on claims 3 and 12); a detachable rechargeable battery pack 26 coupled externally to the handle 34; and a nozzle 14 connected to a water outlet 52 of the pump 18 whereby water from the external water source may be sprayed out through the nozzle 14; wherein the pump 18 comprises a central chamber 144, a water inlet 142, a water outlet (see outlet of 52) and a plunger 72 (paragraph [0048] teaches that a single plunger may be used), a water inlet chamber 112 connected to the water inlet 142, and a water outlet chamber 156 connected to the water outlet, and wherein the plunger 72 is disposed in the central chamber 144 and is driven by the motor 54 to perform reciprocating motion in the central chamber 144, and wherein the water inlet chamber 112 and the water outlet chamber 156 are located at one side of the plunger 72 closer to the nozzle 14, and the external water may enter the water inlet chamber 112 through the water inlet 142, be discharged from the water outlet chamber 156 after being pressurized by the central chamber 144, and sprayed outward through the nozzle 14 (see figures 2-9, paragraphs [0031]-[0039], [0045]-[0052]).
Regarding claims 4 and 13, Thompson et al. teaches the limitations of claims 2 and 11. Thompson et al. also teaches in paragraphs [0044], [0061] and [0065] that the transmission mechanism 56, 58 may comprise a speed reduction structure (via gear reduction mechanisms).
Regarding claims 5 and 14, Thompson et al. teaches the limitations of claims 2 and 11. Thompson et al. also teaches in figures 2-3 that the motor 54, the transmission mechanism 56, 58 and the pump 18 are located at one end of the handle 34, and the battery pack 26 is located at the other end of the handle 34.
Regarding claims 6 and 15, Thompson et al. teaches the limitations of claims 1 and 11. Thompson et al. also teaches in figures 6-7 and paragraphs [0042]-[0044] that the pump 18 further comprises an eccentric mechanism 136, 138, 96, 98 (also reads on crank-link mechanism) connected to the plunger 72, and the motor 54 drives the plunger 72 through the eccentric mechanism 136, 138, 96, 98 to perform the reciprocating motion in the central chamber 144.
Regarding claim 8, Thompson et al. teaches the limitations of claim 1. Thompson et al. also teaches in figures 3, 7 and 8 that the water outlet is disposed downstream of both of the water inlet chamber 112 and the water outlet chamber 156, which are located at a rear end of the water outlet.
Regarding claims 10 and 19, Thompson et al. teaches the limitations of claims 1 and 11. Thompson et al. also teaches in figure 3 that an axis of the water outlet (in the direction of fluid flow) is the same as an axis of the nozzle 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US20110198413).
Regarding claims 7 and 16, Thompson et al. teaches the limitations of claims 1 and 11. Thompson et al. also teaches in figures 3 and 7 and paragraph [0045] a water inlet port (see inlet port of 142), configured to connect to the water pipe 48. Thompson et al. does not explicitly teach that the water inlet port is disposed within a range of 5 centimeters in front of or behind the center of gravity of the high-pressure cleaning machine. However, Thompson et al. teaches in paragraph [0044] that the size of the different parts of the cleaning machine may be chosen based on the desired pumping capacity and the desired qualities of the spray (such that the position of the center of gravity may vary as a result of the changes in the weights of the different component parts). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the sizes of the component parts may be chosen so as to optimize the pumping capacity and spray qualities for the desired application. Furthermore, it has been determined that changes in size and the rearrangement of parts constitute obvious design choices to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Allowable Subject Matter
Claims 9 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Thompson et al. (US20110198413). Thompson et al. fails to teach/disclose all of the limitations of claims 9 and 18. Furthermore, no other prior art was located that suggested the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711